          Case 5:19-cv-01933-CFK Document 1 Filed 05/03/19 Page 1 of 16

"

                                UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    MORGAN STANLEY SMITH BAR.1'JEY LLC,                          )
                                                                 )
                             Plaintiff,                          )
           v.                                                    )

    JULIE KNIGHT,
                                                FILED            )
                                                                 )
                                                MAY 03 2019      )
                             Defendant. KATE~. Qetk              )
                                          8y,          pep. Clerk )
                                                   COMPLAINT

                     1.      Morgan Stanley Smith Barney LLC (hereinafter "Morgan Stanley"), by its

    undersign~d    attorneys, hereby brings the following Complaint for injunctive relief against the

    Defendant pending an arbitration hearing before the Financial Industry Regulatory Authority, Inc.

    ("FINRA").

                     2.      Morgan Stanley seeks a temporary restraining order and a preliminary

    injunction to enforce the Defendant's confidentiality and non-solicitation obligations contained

    in her "Financial Advisor Employment Agreement" (the "Agreement"), a copy of which is

    attached a$ Exhibit "A" hereto, as well as to protect its rights under the Pennsylvania Trade

    Secrets A~t.

                     3.      Morgan Stanley is filing, simultaneously with the filing of this action, an

    arbitration against the Defendant before FINRA Dispute Resolution. FINRA's Code of

    Arbitration Procedure requires parties seeking interim injunctive relief to do so from a court of

    competen~ jurisdiction   and, upon entry of an order by a court, FINRA will schedule an expedited

    hearing on the request for a permanent injunction within fifteen days.

                                                I. PARTIES

                     4.      Morgan Stanley is a broker-dealer and a member of FINRA.
        Case 5:19-cv-01933-CFK Document 1 Filed 05/03/19 Page 2 of 16



                  5.        Defendant formerly was employed by ~organ Stanley as a financial

advisor in its Allentown, Pennsylvania office.

                                    II. JURISDICTION AND VENUE

                  6.        Jurisdiction is proper in this Court pursuant to 28 U.S.C. §1332 as the

parties are citizens of different states and the amount in controversy exceeds $75,000 exclusive

of interest and costs.

                  7.        The Plaintiff is a limited liability company incorporated in Delaware with

its principal place of business in the State of New York. Morgan Stanley's sole member is

Morgan St1anley Domestic Holdings, Inc. ("MSDHI"), a corporation wholly-owned by Morgan

Stanley Capital Management, LLC ("MSCM"), a limited liability company whose sole member

is parent Morgan Stanley. The Plaintiff in this matter, as well as     ~SDHI,   MSCM, and parent

Morgan      S~anley,   all are incorporated in Delaware with its principal place of business in New

York.

                  8.        Defendant is a citizen of the Commonwealth of Pennsylvania.

                  9.        Venue is proper in this Court under 28 U.S.C. § 1391 as the Defendant

resides in this judicial district and the conduct complained of also occurred in this judicial

district.

                               Ill. FACTS COMMON TO ALL COUNTS

                  10.       Morgan Stanley is engaged in the business of, inter alia, providing

investment services to the public at large.

                  11.       In 2010, the Defendant signed the Agreement which includes the

Defendanfs promises not to use, disclose, or retain any confidential information following the

terminaticm of her employment and not to solicit clients for one year following the termination of

                                                    -2-
       Case 5:19-cv-01933-CFK Document 1 Filed 05/03/19 Page 3 of 16



her emplo)!ment. (See Exhibit A at pages 1-2, ~_. 2-3).

                12.      In the Agreement, the Defendant also consented to the entry of a

temporary ~estraining order and preliminary injunctive relief in the event she breached her

confidentiality or non-solicitation covenants. (Id. at page 2, ~ 4).

                13.      The Defendant resigned on April 26, 2019 to join a competing firm,

Janney Montgomery Scott LLC ("Janney"), in a nearby office. Based on prior deals paid by

Janney and other securities firms, Morgan Stanley has reason to believe the Defendant received

financial inducements totaling over $1 million, including an upfront forgivable loan and asset

and/or production bonuses.

                14.      As set forth in the accompanying Affidavit of Adrianne Fox   (at~   4), who

was the D¢fendant's assistant, client files previously maintained in the Defendant's office are

gone. Thei original client documents the Defendant previously maintained in these files include

handwritt~n   notes of the Defendant's conversations with clients and account statements provided

by the clients showing their assets held at other firms, and are highly confidential in nature. In

addition, cmstomer contact information was maintained in these files.

                15.    There was no legitimate reason for destroying all of the information

contained ln these client files. As further set forth in the Affidavit of Adrianne Fox (at~ 5),

much of the information contained in these files was current and would be useful in transferring

the busine$s to the Defendant's new firm. In addition, the information contained in these client

files would have been useful to Morgan Stanley in trying to service these clients following the

Defendanf s departure.

                16.    As set forth in the Affidavit of Michael Malz, the Defendant's former team

member, the Defendant also is actively soliciting Morgan Stanley clients to move their accounts


                                                -3-
       Case 5:19-cv-01933-CFK Document 1 Filed 05/03/19 Page 4 of 16



to Janney.

                                           COU.NTI
                                      INJUNCTIVE RELIEF

                17.     The allegations of Paragraphs 1 through 16 are incorporated by reference

herein with the same force and effect as if set forth in full below.

                18.     By virtue of the foregoing, Morgan Stanley has demonstrated a likelihood

of success on the merits and that a balancing of the equities favors the issuance of a temporary

restraining order and preliminary injunction against the Defendant.

                19.     The Defendant expressly agreed to a temporary restraining order and a

preliminary injunction to enforce her confidentiality and non-solicitation covenants. (See Exhibit

"A" at if 4).

                20.     Unless the Defendant is immediately enjoined from violating the terms of

her Agree11nent, :'.'vtorgan Stanley will be irreparably harmed by:

                (a) Loss of clients, damage to office stability, and a threat to the

        enforcement of reasonable contracts; and

                (b) Present economic loss, which is unascertainable at this time, and

        future economic loss, which is presently incalculable.

                21.     Morgan Stanley has no adequate remedy at law.

                WHEREFORE, Morgan Stanley respectfully requests that:

                (a)    A Temporary Restraining Order and/or Preliminary Injunction issue immediately,
                                                                                       '
enjoining the Defendant, directly or indirectly, and whether alone or in concert with others, including
                                                                                       \
                                                                                       i
any officer, agent, employee and/or representative of Janney, from:

                       (i)     Soliciting the business of any customers of Morgan Stanley

                       whom the Defendant serviced, or whose names became known to

                                                 -4-
      Case 5:19-cv-01933-CFK Document 1 Filed 05/03/19 Page 5 of 16



                       the Defendant while in the employ of Morgan Stanley or as a result

                       of her employment with Morgan Stanley, with respect to securities,

                       commodities, financial futures, insurance, tax advantaged

                       investments, mutual funds, or any other line of business in which

                       Morgan Stanley or any of its affiliates is engaged (excluding

                       members of the Defendant's family);

                       (ii)     Using, disclosing, or transmitting for any purpose, any

                       records, documents, or information relating in any way to the

                       clients, business or marketing strategies, or business operations of

                       Morgan Stanley, whether in original, copied, computerized,

                       handwritten, or any other form (hereafter the "Records and

                       Information");

                        (iii)   Retaining, in any form, including without limitation

                       original, copied, computerized, handwritten or any other form, any

                       Records and Information; and

                       (iv)     Any other such acts as this Court deems appropriate for

                       injunctive relief.

                                         COt:NT II
                                    BREACH OF CONTRACT

               22.     The allegations of Paragraphs 1 through 21 are incorporated herein by

reference with the same force and effect as if set forth in full below.

               23.      Upon information and belief, the Defendant has violated the provisions of

her Agreement attached as Exhibit A hereto.



                                                 -5-
        Case 5:19-cv-01933-CFK Document 1 Filed 05/03/19 Page 6 of 16



                 24.     As a consequence of the foregoing, Morgan Stanley has suffered and will

 continue to suffer irreparable harm and loss.

                                       COUNT III
                             TRADE SECRET MIAPPROPRIATION

                 25.     The allegations of Paragraphs 1 through 24 are incorporated herein by

 reference with the same force and effect as if set forth in full below.

                 26.     Upon information and belief, the Defendant has misappropriated Morgan

 Stanley's ttade secret property.

                27.      As a consequence of the foregoing, Morgan Stanley has suffered and will

 continue tel> suffer irreparable harm and loss.

                 WHEREFORE, by virtue of the foregoing acts, Morgan Stanley demands

judgment fo its favor and against the Defendant for a temporary restraining order and/or

 preliminary injunctive relief pending expedited arbitration hearings on the merits before a duly

 appointed panel of arbitrators to be held pursuant to Rule 13 804 of the Financial Industry

 Regulatory Authority Code of Arbitration Procedure.



                                                   Christopher C. Coss, Esq.
                                                   PA Bar No. 55558
                                                   Thomas J. Momjian, Esq.
                                                   PA Bar No. 65977
                                                   Coss & Momjian, LLP
                                                   111 Presidential Blvd., Suite 214
                                                   Bala Cynwyd, PA 19004
                                                   (610) 667-6800
                                                   (610) 667-6620 (Fax)
                                                   ccc(d).cossmomjian.com
                                                   Attorneys for Plaintiff

Dated: May 3, 2019




                                                    -6-
Case 5:19-cv-01933-CFK Document 1 Filed 05/03/19 Page 7 of 16

                           EXHIBIT A
           Case 5:19-cv-01933-CFK Document 1 Filed 05/03/19 Page 8 of 16

.•



     MORGAN1STANLEY SMITH BARNEY I.LC                                   FINANCIALADVISOREMPLOYMl!NTAGREEMENT

     This agreement ("Agreement") Is made between Morgan St1m11y Smith Barn1y Ll.C ("MSSB" or "Firm") and
     ::& i((    hh >th mo k'.S
     In consiClem.tlon of your compensation and employment by MSSB as a Flnancial Advisor and/or Financial Advi50!' Aaaociate.
     and for oth•r good and valuabl• conalde111tlon, you hereby agree aa follows:

     1.        '\T·WILL EM,.LOYMENT AND TERMINATION

               Nothing In this Agreement Is a promise of employment for a nxed term Your employment by MSSB Is strlctly at-wlll
               erad may be tenninated by either party, for any tl!li!ISOl'I or for no reason, at any time, with or without notice. and with
               or without c•use. N. uMd In this Agreement or Addendum. iermlnatlon" means the end of your l!lmployment
               r•gardless of the circumstances and Includes, bu't is not limited to, (1) voluntary or involuntary resignation,!J2)
               1'$tir.ment, (3) releMS• due to a reduction In force or closlng of a branch office, or (4) discharge by MSSB.           V
               CEMPLO~E INITIALS)

               '
     2         ~E SECRETS           AND OTHER CONflDENTIAL INFORMATION

                      In the course of your employment with MSSB. you will have access to inforrn11tion that has been acquired
                      by expenditures of time. effort. and money by MSSB and Its •ft'lllatea, and which Is valuable end proprietary
                      to MSSB because, among other reasons, this information It is not known by, or available to, the general
                      publlc or persons or entities other than In the ordinary course of conducting b\.lalness for MSSB and Its
                      afflllatq This information Includes, but is not lfrnited to: (a) customer files, lists, and holding pages; (b) the
                      namea, addresse1, telephonrt numbers, and asaeta and obllgatlona carried In the accounta of MSSB's
                      customers; (c) MSSB's customer account histories and custorner risk profiles; (d) computer software or
                      hardware developed for use 1n MSSB's busineas; (1!1) all training material forwarded to you during your
                      employment (Including but not llmtted to books, papers, records, vidiOtapes and recordings): (f) documents
                      or computer programs prepared or 9'1nerated by you, if any, using MSSB's confidentlal tl!lcord& or
                      Information; (g) MSSB's business or marketing plans and strategies; (h) other Information or materials
                      subject to intellectual property protection that are confidential; and, (i) any other information that constitutes
                      conflclentl81 or tretde MCl'et Information &!!I defined by law You may also have acoeH to proprietary, private.
                      or privileged infonnation conceming MSSB's customers or employees. All of the above described
                      Information ano documents are herelnaftl!lr collectively referred to es Tr-.:l• Secrets ("Trade Secrets"). You
                      acknowledge and 11gree that these Trade Secrets are unique, cannot lawfully be easily duplicated or
                      acquired. and that MSSB views lheae Tra0e Secrets u E l yconfldenllel and takes all rHaonable
                      measures to maintain their confldentlality and secrecy.              MPLOYEE INITIALS)
               ~.2    In the courae of your employment with MSSB, you wlll a o have access to records. documents, and
                      lnform21tion conceming the business and affairs of MSSB and Its employees (hereinafter "Company
                      Record•·) thllt are and will always be the conftdentlal and exclul!ilve property of MSSB. Company Records
                      Include, but are not limited to, MSSB's books and records and excerpts or derivations thereof. Company
                      Records also include lnfonnatlon and documents described as Confldenti•I Information ln Paragraph 2.1
                      above. Company REs include the origmals and all copies thereof (whether in hard copy, computerized,
                      or any other form).        (EMPLOYEE INITIALS)
               21.3   You agree that. du       the course of your employment with MSSB or otherwise, you will not remove Trade
                      secrets or other Company Records from the premlHs of MSSB In either ol'lglnal or ~pied form, except In
                      the ordinary course of conducting business for, and subject to approval by, MSSB. You illSO agree that you
                      wlll not use T,..de Sect•ts or other Company Records for any purpose other th•n the purpose of conducllng
                      the business of MSSB. You further agree that: (a) your use of Trade Secr•ts and other Company Records
                      will stop Immediately upon thl!I suspension or termlnetlon of your employment relatlonahip with MSSB; (b)
                      you will lmmedlliltely deliver to MSSB, at the time of suspension or tetrninauon of your employment or at any
                      other time upon MSSB's reQueat, 11'ny Trade Secrets or other Company Records in your pm1sesslon or
                      control: end, (c) you will permit MSSB to Inspect, prior to removal, any materlaEiIntend to take from
                      MSSB offices when your employment with MSSB ls suspl!lnded or terminated.                MPLOYEE INITIALS)
                      You agree tnat. both during and eubsequent to your employment with USSB, y will not disclose to any
                      person or entity the contents. in whole or in part, ~f
                                                                           y Trade S11Cf'9ts or Company Records, •xces:>t In tl'le

                      Yo" will not, •I ony Hmo
                      other Com1nmy Records
                                                 j
                      ordinary course of conducting business for MSSB
                                                        fOY claim of """9
                                                     .Ji./ (EMPLOYEE INITIALS)
                                                                              (EMPLOY!E INITIALS}
                                                                               Ip o'   °'"°' propo"Y   I - in any T<ade SOCN~ O<

                      If you create. contribute r conceive any copy~lghteble or patentable work within the ecop1i1 of your
                      employment at MSSB, MSSB may assert th21t such work is 11 "work-made-for-hire." and you agree that,
      Case 5:19-cv-01933-CFK Document 1 Filed 05/03/19 Page 9 of 16


                upon MSSB's mssertlon th11t a work Is a •work-made-for-hire." MSSB shall own •II such rights In th•
                copyrightable or patentable work. This provision doesp to an invention which qualifi.s fully under
                the provisions of C1llfornla L•bor Code Section 2870.      (EMflLOVEli INmALS}
:3.    UNFAIR COMPETITION

        $1      You acknowledge and agree that the training, rG&ources. goodwlll 1nd 1'9put•tlon of MSSB er• m•terlal
                hlctors in your ability to develop and servlESS's customers, and that all customers seiviced by you on
                behalf of MSSB are customers of MSSB.             (iMPLOYEE INITIALS)
        3.2     For a perio<l of one year following termina n of your employment for any reason, you will not ~licit or
                attempt to solicit, directly or Indirectly, 1ny of MSSB's custamere whO were tervloed by you, or whose
                names became known to you, while In the employ of MSSB or as a result of your employment with MSSB,
                with respect to ncuritle1, commoditleG, fin•ncial futures, insurance, U.ii; 1clvantaged lnvestm11nt1, mutual
                funds, or any other llne of business In which MSSB or any of It& effillates is engaged. For purposes of this
                provision, the term "soUclr includes Initiation of eny contact with customers for tha pul'J)OGe of conducting
                business with or transferring accounts to any other person or ftrrn that does business in any nne of business
                in which MSSB or any of its artillates is engaged. These restrictions will not apply tc your solicitation of
                custotnars that occurs~lfornla so long as such sollcltatlon does not involve your use of Trade Secrets
                or Company Records              (EMPLOYEE INITIALS)
        3.3     For a period of one ye followlng termination of your employment for 21ny reason, you Wiii not, directly or
                indirectly. recruit or solicit any employee of MSSB for employment or other buGlness •tlon1hip with any
                other orgenl~atlon that does business In securities, commodities. financial futures, insurance. tax
                advantaoPstm."", mutual
                11ng1ged.
                                                   lu"''·
                                   (EMPLOYEE INITIALS)
                                                           or any o<hor lln• of bus;neso In whieh MSSS orany oflts •lfillaln 11

4.     "IGHT TO INJUN TION

        41. 1   In the event you breach any of your obligations concerning Trade SeccetG, Company Records, 1nd other
                confidential Information or "Unfair Compcstition" contained in paragraphs 2 or 3 of this Agreement, you
                agree that MSSB wlll be entitled to appropriate injunctive ralief. You undarst.nd and agree that MSSB wlll
                suffer Immediate and irreparable harm and that money damages will not be adequate to oompensate
                MSSB or to protect and preserve the statu& quo pending arbitration (•s provld•d for in paragraph 7 of this
                Agreement) Tharefore, YOU CONS!:NT TO THE ISSUANCE OF A TEMPORARY RESTRAINING ORDE:R
                OR A PRELIMINARY OR PERMANENi INJUNCTION ordering:
                 (a) that you Immediately retum to MSSB all Trade Secrets and Company Records, whether original.
                      duplicated, computerized. handwritten, or in any other form wh•tsoever, and th~t enjoined and
                      restrained from using or dl!eloslng any Information contained In such materials·        (EMPLOYEE
                     INITIALS)
                (b) that, for 21 period of one year followlng the t•rminatlon of your employment. you be enjoined and
                     re&tralned from soliciting or att•mptlng to solicit, dlredly or Indirectly, any of MSSB's custome111 who
                     were serviced by you, or wh066 names btcame known to you, while in the employ of MSSB. with
                     respect to .securities, commodities, flnanci• futures, Insurance, tax advantaged i n v e       nts
                                                                                                                     ¥ tutual
                     funds or any other line of business In which MSSB or any of Its amNates Is engaged·
                     (EMPLOY!E INITIALS)
                {c) that, for• period of one year following termination or employment for any reeson, you will not, directly
                    or indirectly, recruit or Gollcit any employee of MSSB for employment or other business relatlon1hip
                    with any oth... organization that does busineH in securities, commodities, flnanci•I Mures, lnsur11nce,
                    tax advantaged inve&~nt • mutual funds. or any other line of business in which MSSB or any of its
                    a1l'll19t15 ls engaged          (EMPLOY&& INITIALS)
        412     You and MSSB have the rig t to iiPply to 1 court of competlnt juriSdlctlon for 1n lnjuncUon or other
                provisional relief In aid of rcirbitratlon. Including upon the grounds set forth in California Code of CiVll
                Procedure Sictlon 1281 .e (where ;;ipplicabla) You agrH that yc>1.1r or MSSB'• appllcatlon to any coun for
                an injunction for other provisional rellef will not constitute a waiver by you or MSSB of the right to arbitration
                as provid•d for In paragrJph 7.1 of this ~r"ment, Ind th•t •ny hearing on tht merits In such dispute shnll
                be conducted In arbitration. If, a~er issuance o1 a temporary restraining oraer or preliminary Injunction, the
                parties proceed to arbitration. you agrea to consent to expedittd hearing procedures for such arbitration.
                You furtner 11gree that any lnjuncllon or provtslonal ord•r:fLI&tay In full force and effect until a panel of
                arbitrators ,.nders a full :1nd final decision on the merits.        (liMPLOYEE INITIALS)
5.     AC>ffERENCE TO APPLICABLE LAWS Alllll POLICl!S

       Vl)u 41gree to become familiar with •nd abide by the rules. regulations, 21nd policies of MSSB, the Financial Industry
       R•gulatory Authority, and any other securities and commodities exchanges of which MSSB is a member. You also
       agree to become famlU111r with and abide by eny applicable state and federal securities l'lllws and r1gult1llons. You
       211$0 agree to the termi of the applic1ble c::lXJation plan governing your employment. including any
       artiendm~ts mad•·bY MSSB to such plan_r(EMPLOYEE INITIALS)
      Case 5:19-cv-01933-CFK Document 1 Filed 05/03/19 Page 10 of 16


6.      HOLD HARMLESS

        i\::i th• extent •llowld by appllc1ble law, you agree to lndernnlfy MSSB for, and hold It harmless from, any and 1111
        IQ5ses or llabUitie~ incurred by MSSB ca:uHd by (a) your vlot.tion of applicable state or federal laws, duties, rules,
        or regulations: (b) your viol1t1on of MSS!'a polleles: or (c) your breach of any of the provisions of this Agreement
        end any Addendum. Consistent with and to the extent pemiitttd by applicable Jaw, you authorize MSSB, with or
        ~ithout notice to you, to withhold amounts •ciual to any such losses or liabilities caiuaed by your dishonest or wlllful
        act, or by your gross neglig&nce, from amounts payable, due, or held in an account or otherwise for you, including,
        blJt not l~"j to, from any Incentive compensation. bonUGes, def9rred, or other compensation (above mlnlrnum
        saltiry}. r(EMPLOYEE INITIALS)

7.      ~BITRATION

        -;. 1   Any controversy or cl8im arising out of or relating to (i) your employment by MSSB (excluding staMory
                employm11nt clalma and other clalm9 covered by Paragraph 7.2 Mfow), or (II) thl1 Agreement and any
                Addendum (or its breach), will be settled by arbitration before the Financial Industry Regulatory AuthOl'lty
                ("FINRA") in accordance with Its rules. and Judgment upon and award Issued by the al'bltr•lor(s) may be
                entered In any court having jurisdiction. Except as otherwise expressly agreed, any dispute as to the
                arbitrability of a particular Issue or claim pur&uant to thli artlitration provision to be re1ol\/lld In arbitration.
                This paragraph wlll not be deem9d a waiver of your or MSSB¥!is            h to set:k Injunctive or other provisional
                r•lkilf from 11ny court, to the extent allowed by appllcable law           (!MPLOYEE INITIALS)
        71.2    Notwithstanding the arbitr!ltion requirement of paragraph 7. 1 a ve, you agree that certain other claims
                (including, but not limited to, st.tutory discrimination and other st11tutory employment c:lalms) may be be
                submitted to the Finn's Alternate Dispute Resolution Program, "Convenient Access to Resolution for
                Employees" ("CARE•). or to the applicable administrative agency or court of law. C111m1 that m•y be


8.
                submitted to CARE are recited In tha CARE Guldebool<p1n ined by the CARE Progl'llm Administrators
                Office and in the CAR! Pro9ram explanatory brochure.
        SUCCESSORS, ASSIGNS AND AFFILIATES
                                                                                  (EMPLOYEE INITIALS)


        The tienents and obligations of this Agreement wlll run to the successors, affiliates and assigns of MSSB
                                                                                                                           1J
        (E!MPLOYEE INITIALS)

9.      GPVERNING LAW

        T~is Agreement andJr~dendum will be govemed. construed and enforced In accord•nce with the l•ws of the
        stiste of New York. ~(EMPLOY!E INITIALS)

10.     ~AIV!R

        M$SB's failure to enforce 11 breach of any covenant of this Agreemll!lnt or any A~m wlll not constitute a waiver
        of1 MSSB's right 10 enforce any other breach of the same or 11ny other covenant.   (EMPLOYEE INITIALS)

11.     Sl:VERABILITY

        11 .1 If any provl1lon or portion of any provision of this Agreement or 11ny Addendum Is, for any rB1son. adjudged
              to be void, Invalid or unenforceable by an arbitrator or arbitration parHJI, a regulatory body, or a court of
              ~e~t jurisdiction, the remainder of the Agreement andlor Addendum wlll remain in full force and effect.
              ~lr.MPLOY!E INITIALS)
        1~ .2 If any of the covenantl, Including but not limited to restrlctlw covenants, contained In this Agreeml!lnt or any
              part thereof are held to be unreasonable •nd/or unenforeeable, the parties agree that the court or
              arbitnitor(s) maldng such d•termtnatlon •h•ll h•ve the power to revise 1uch provl11fon(1), ao as to render
              such provision(!) reasonable and enf~~· to the maximum extend ~rmitted by law, upon which such
              provision(s) shall then be anforca11bl8,V\!MPLOYEE INITIALS) '
12.     ATTORNEYS' FEES                                                                         \

        In the event of 21 breach of any of the term$ of this Agreement by you, you agree to pay all fees and co~ing
        re1il1on11ble attorneys' feea, incurred by MSSB '" conn•ctlon with the eriforcement of thl11 Agreement.
        (EIMPLOVEE INITIALS)

13.     E~TIRE    AGREEMENT

        TtUs writing constitute!! the entire agreement of the parties with respect to the subject matter re~'1!is
        AQreement. This Agreement may b• amended only by• writing eigned by both you and MSSB
                                                                                                                01
                                                                                                               -Ml'LOYE!
      Case 5:19-cv-01933-CFK Document 1 Filed 05/03/19 Page 11 of 16


         ll41TIALS)

14.      EMPLOYEE REPRES&NTATION

         Y'gu represent as follows:

         I HAVE READ ANO REVIEW!O THIS !MF'LOYM!NT AGRE!:M!NT IN   rrs ENTIRETY. I HAVE !EEN GIVEN
         At-I OPPORTUNllY TO ASK MSSB QUESTIONS ABOUT IT. I FULLY UNDERSTAND THE TE~MS OF THIS
         D'.OCUMENT AND KNOWINGLY AND FRE!LY AGREE TO ABIDE BY THEM. MY INITIALS FOLLOWING THE
         AaOVE PROVISIONS INDICATE THAT I HAVE READ THEM. MY SIGNATURE BELOW INDICATES MY
         APR!EMENT TO ALL ?ROVISIONS HEREIN WHE1H!R OR NOT I HAVE INITIALED THEM.



Signed In t)ie State of   ~f\ n s.7 I V'   o   ! c:,
,9$~
Eyee'$      Sigoature                 Date
                                           b"=!,:::l). 10
            Case 5:19-cv-01933-CFK Document 1 Filed 05/03/19 Page 12 of 16
..

     MORGAN $TANLEY SMrrH BARNEY I.LC                                FINANCIAL ADVISOR ASSOCIATE ("FAA")
                                                                     ADDENDUM TO SMPLOYMENT AGREEMENT

     PROGRAr.11 REQUIREMENTS

     In 11ddltion, as a cOMdltion Qf continued employment, you will be required to satisfy all of the requirements of the FM
     Tr•lnll'lg Prt>g111m as set forth In the materlllls Including but not limited to your obtaining all required lloensss and
     registnttion~. your successful completion fl2'~re-production assessment •ncf your •chievlng all target productlotl
     thresholds Within the stated tlmefr1mes.~lEMPLOYEE INITIAl.S)

     ftEPAYMENT OF TRAINING COSTS

     In thtJ even~ you voluntarily terminate your employment or oire termln•ted by MSSB for cause, either of which occurs within
     thr~ ye111rs lfrom tho date you sign the Financial Advisor Employment Agrnment (the 'Agreement"), you agree to p.y 10
     MSS! an amount that you agree repreHnts a fair and r.asonable calculatlon of tl'le expense Incurred by MSSB In training
     you, exclud(ng any salary paid to you (hereinafter "training costs"), except where prohibited by local law. How•ver,
     rtpayment Qf U.lning costs wlll not be ,..quired of you In the event you Jeav1 MSSB 1.nd' do not obtain employment
     elsewhere illl the 9ecurities or commodities lndustrits within thru y&ars of your termination of employment with MSSB.
     Troilnl~Jits wnr be du• •nd p•yable to MSSB Jmmsdi.tely upon tMmlnatlon of your employment, subject to the followlng
     tetmio(EMPLOYEE INITIALS)·

                (a) Should your employment termln.te within six months of the dBte t~o sign the Agreement. you shaU be
                    obligated to rep•y MSSB training costs In the amount of $75,000.  (EMPLOY!! INITIAlS)
                (ti) Should your employment terminate at any time after six months fro the date you sign the Agrearnent, and
                     within thlrty•fil)I months of the date you sign tne Agreem1nt, you sh•ll be obligated to repay MSSB training
                     costs In the amount of $50,000. However, from commencement of the seventh month from the dat• you 1ign
                     the Agreement through the conclusion of the thlrty-1IJ:th month from the date you sign the Agreement. the
                     SS0,000 sh•ll be reduced by $10,000 for each full six-month period that you continue to be employed by


                     •mploymcnt, yoU< oOJ;gatl°" to ....
                     OWld for any partial srx month period.
                                                           ,.p...
                     MSSB. Accordingly. your obligation to repay training co1t11hBll be reduced by $10,000 at the conclualon of
                     months twelve, eighteen, twenty-four. thirty, and thirty-six so that, at the completlon of month thirty-six of
                                                                               -•o.
                                                                          ~ shall        There ohoJI be no ""'uction of training
                                                                      (EMPLOYEI! INITIALS)
                                                                                                                                 "'°"
     The abov• tl1!1nlng costs repay~obfigations do not constitute lfquldated damages fur other breaches of the Agree~nt
     or lo!ses suffered by MSSS. ,,{EMPL.OYEE INITIALS)

     Signed in the! State of   lf':'' !''¥ f V4 ,, ~ "'=
                                                   D-f ,;,r l. I u
                                               Date
      Case 5:19-cv-01933-CFK Document 1 Filed 05/03/19 Page 13 of 16


Agreemen.1 and the FAA Addendum to !mployment Agreement. A copy of these agteements, •nd other personnel forms
that must be completed and brought with you on your first day of work, are enclosed In this packet.

In addition~ as a condition of continued employment, you will be required to satisfy all of the requirements of th• FAA
Training Program as nt forth In the FAA Training Program m•t•rlals, Including, but not limited to, your obtaining all requirfld
licenses alhd registrations, your successful completion of the pre-production assessment and your •chieving all production
thresholds1within th9 stat.d timefram•s.

You are el(pl:lci1ld to comply with all Firm pollcles lilnd procedures and the Code of Conduct th111t may be In effect from tlmt
to time.

Nothing In ~his lett•r should b• construed as a guarantee of any partJcular level of benefits, of your partk:lpatlon In any
benefit plati, or of continued employment for any period of time. Your employment will be "at wilr, which meal'IG that either
you or the Finn may terminate your employment for any or no reason, al any tlmt. Morgan Stanley Smith Bamey reserves
the right to1 amend, modify or ttrminate, in its sole discretion, all benefit and compensation plans in effect from time-to-time.

Thi.s ofl'er ~tter, together with the enclosed FAA Compensation & Performance Guide, the Financial Advisor Employment
Agreemen~      •nd the FM Add11ndum to Employment Agreement, constitutes th8 entlnt unde~1ndlng and contains •
complete statement of all agreements between you l!lnd Morgan Stanley Smith Barney and supersedes all prior or
contemµo~noous verbal or written agreements. undel'Gtlndlnge or communic11ti1;1ms.

If there Is a:ny conflict betw.•n the bent1frt: Information Included In this letter or any verbal 1'8Pl'Elsentatlon and the plan
docunients1or Insurance contracts, the plan documents or Insurance documents control.

Julie, we Mow you will find the business and t111lnlng program lO be both challenging end exclUng, &nd look forward to your
beginning a succes&ful career at Morgan Stanley Smith B•rney If you have any questions, please fe11l fret to call me at +1
610 432-4311.

We ask that you confirm your acceptance by 11gn1ng end dating this offer latter, the Financial Advisor Employment
Agreement1and the FM Addendum to Employment Agre1ment. This employment offer will lapse unless you retum the
signed lette:.r. Flnl!lnci.1 Advisor Employment AgrHment and the FAA Addendum to Employment Agreement to m• at 3500
Winchester' Road - Suite 100, Allentown, PA 18104 within 5 days after you receive It. Your sigrmtu111 blillow cooflrms that
you a,.. noUubject to amy contractual or other restriction or obligation th et is lnconslsttl'lt with your accepting this orfer of
ernploymerlt and performing your duties. Please ret111ln the additional copy of this offer letter for your reftrence.




Offer Accepled and Agreed To:



Signed:

Dated.
                 ~ 69.Al.lD
                               Case 5:19-cv-01933-CFK Document 1 Filed 05/03/19 Page 14 of 16
JS 44 (Rev 061: 7)
                                                                              CML COVER SHEET                                           5·. Jq -ov-
The JS 44 CIVIi cover sheet and the mfonnat1on contamed herem neither replace nor supplement the filmg and service ofpleadmgs or other papers as reqmred by law, except as
                                                                                                                                                                             J    ~33
provided by local rules of court ThIS form, approved by the Judicial Conference of the Umted States m September 1974, 1s reqmred for the use of the Clerk of Court for the
purpose of m1tiatmg the CIVIi do¢ket sheet (SEE INSTRUCTIONS ON NEXT PAGF OF THIS-F«._RM J

I. (a) PLAINTIF-ri _ tJ                     r .-;,         J)
        ~w.S'--i~A\/llE
                 1
                                                           l:>c..fCf
      (b)   County of Residence of',F1rst Listed Plamt1ff _           'J,j                                        County of Residence of Frrst Listed Defend
                              (EX<';EPT IN        us
                                                 PLAJNTIFr          els;];                                                               aN US PLAINTIFF
                                                                                                                  NOTE      IN LAND CONDEMNATION CASES, l:-~=::.:::;=~­
                                                                                                                            THE TRACT OF LAND INVOLVED




                                                                                                                                                                 PARTIES (Place an        'X"' tn One Box for Plamttff
                                                                                                                                                                                 and One Box for Defendant)
::J 1 l: S Government                                                                                                                                                                              PTF       DEF
            Plamnff                                                                                   Ctttzen of This State                                  Incorporated or Pnnc1pal Place         ::J 4       4 ::J
                                                                                                                                                               ofBusmess In This State

:'.J 2 l: S Government                                                                                                                                       Incorporated and Pnnc1pal Place            ::J   5   :'.J 5
            Defendant                                                                                                                                           of Busmess In Another State

                                                                                                                                                   ::J   3   foreign Nanon                              a     6   ::J   6

                                                                                                                                                    Chck here for Nature of Swt Code Descn t10ns
                                                                                                                                             ,, ~ ,1$w&BAI'UmllPJ€Y          '"
                                            PERSO"IAL L"l.Jl:RY                                                                              lJ 422 Appeal 28 USC 158             ::J 375 False Clauns Act
::J 120 Manne                        ::1J   llOArrplane                0 365PersonallnJnry ·                                                 l} 423W1thdrawal                     CJ 376Qw Tam(31 t:SC
CJ 130 Miller Act                    ::1J   ll 5 Arrplane Product               Product L1ab1hty                                                    28 l:SC 157                              3729(a))
CJ 140 Negottable Instrument                      L1ab1hty             ::J  367 Health Care/                                                                                      ::J 400 State Reapporttonment
lJ I SO Recovery of Overpayment j           320 Assault. Libel &                Pharmaceuncal                                                fdEiiil:fiil~iffillimlii!tl :'.J            410 Anntrust
        & Enforcement of Judgment                 Slander                       Personal Injury                                                                                   ::J    4 30 Banks and Bankmg
::J 1SI Medlc"'l' Act              j        330 Federal Employers'              Product Liability                                                                                 ::J    450 Commerce
0 I 52 Recovery of Defaulted                      Ltabihty             lJ 368 Asbestos Personal                                                                                   ::J    460 Deportatton
        Stndent Loans              j        340 Manne                            lnJnry Product                                                                                   CJ     4 70 Racketeer Influenced and
        (Excludes Veterans)        1        34 S Manne Product                  Liab1hty                                                                                                      Corrupt Orgaruzattons
::J 15 Recovery of Overpayment                    L1ab1hty                 PERSONAL PROPERTY         l::5!~E;f;.iW!iiJ51iiE:!lffd]SgjfAii£iii:iiiiB~i]~::J                               480 Consumer Credit
         f Veteran's Benefits      1        350 Motor Velncle          ::J  370 Other Fraud           :'.J 710 Fatr Labor Standards          ::J 861 HlA ( l 39Sfl)               '.1    490 Cable/Sat TV
         tockholders' Swts         1        355 Motor Velnde           ::J  371 Truth m Lending                   Act                        ::J 862 Black Lung (923)             :'.J   850 Secunttes/Commodlttes/
          !her Contract                          Product L1ab1hty      0 380 Other Personal           :'.J   720 Labor/Management            0 86 3 DIWC/D!WW (40S(g))                         Exchange
          ontract Product Liab1hty 1        360 Other Personal                  Property Damage                   Relanons                   ::J 864 SSID Title XVI               lJ     890 Other Statutory Acttons
         rancluse                                Ininry                :'.J 385 Property Damage       :'.J   740 Railway Labor Act           :'.J 865 RSI (40S(g)}                ::J    891 Agncultural Acts
                                     :1     362 Personal lnJUfY ·               Product L1ab1hty      :'.J   751 Fanuly and Mechcal                                               CJ     893 Envrronmental Matters
                                                 Mechcal Mal racnce                                               Leave Act                                                       ::J    895 Freedom oflnformatton
G?IDifl!li~!i[ii~!il:1!!1i&i!!J·~-~RI~;m~s[··~*i,iif·]PR.IS!§!jON~ER!ill'E~nTli·i'.i~oii:NS'i::\~, ::J       790 Other Labor L1nganon        ~,~·.finEjl!RA~~l\\~·,fi~iiii!:I~                 Act
                                     j 440 Other ClVll Rights                Habeas Corpus:           lJ     791 Employee Rettrement                                              ::J    896 Arb1tratton
      20 Foreclosure                 :1 441 Votmg                      ::J   463 Aben Detamee                    Income Secunty Act                    or Defendant)              CJ     899 Admimstranve Procedure
::J  230 Rent Lease & Eiectment      1 442 Employment                  ::J   SIO Monons to Vacate                                             :'.J 871 IRS-Thtrd Party                        Act!Revtew or Appeal of
l} 240 Torts to Land                 1 44 3 Housmg/                               Sentence                                                             26 USC 7609                            Agency DeclSlon
:'.J 245 Tort Product Liab1hty             Accommodattons       ::J          5 30 General                                                                                         ::J    950 Constttnttonal1ty of
::J 290 All Other Real Property      j 445 Amer w,D1sab1httes · ::J          535 Death Penalty                    MMJGRA-illON·/                                                              State Statntes
                                                Employment                   Other:                   :'.J 462 NatnralIZatton Apphcatton
                                     c:i 446 Amer     wlD1sab1httes · t"J    540 Mandamus & Other     CJ 465 Other Imnngranon
                                                Other                  ::J   550 Civil Rights                   Acbons
                                     c:i    448 Edncanon              n      SSS Pnson Condmon
                                                                       ::J   560 ClVl: Detamee ·
                                                                                  Condlttons of
                                                                                  Confinement


                                  Remoyed from              ::J 3     Remanded from             n   4 Retnstated or        n   5 Transferred from            n    6 Mult1d1stnct               n   8 Mult1d1stnct
                                  State (:ourt                        Appellate Court                 Reopened                   Another D1stnct                    Lltlgat10n -                     Lit1gat10n ·
                                                                                                                                 (specify)                          Transfer                         Direct File
                                             Cite the t.: S Civil Statute under winch you are fihng (Do 110LciJe-jurisdictuJ11al statutes unless diversity)




VII. REQ L'ESTED IN                                                                                                                                      CHECK YES only 1f demanded m complamt
     COMPLAINT:
                                                                                                                                                                                           '1~1
                                                                                                                                                         Jt:RY DEMAND:
VIII. RELATED CA§E($)
                                                                                                                                                                                                        -?3° 2019
                                                (See mstruct10ns)
      IF ANY ~Irr-                                                                                                                               DOCKET NUMBER
DA:-£


FOR OFFICE lJSE ONLY

      RECEIPT#                    AMOl!JNT                                      APPL YING IFP                                  JUDGE                                 MAG JL'DGE
                         Case 5:19-cv-01933-CFK Document 1 Filed 05/03/19 Page 15 of 16
                                                            L'NITED STATES DISTRICT                     conn
                                                      FOR THE EASTERN DISTRICT OF PE~'"NSYLVA,"llA

                                                                           DESIG'.'liA TION FOR\1
                     (to be used by counsel or pro se plamttjf to 1nd1cate the category of the case for the purpose of assignment to the appropriate calendar)

AddressofPlaintiff:              •   }Jfe:2'fry~_ 1;1'f__                                   /_ .....,...---                            lilAlf
                                                                                                                                                           1
                                                                                                                                                               1,-,.q.---
AddressofDefendant:. -                47~2- (:;r~"()~~ CJ,..~_}iffiJtA.a..,tAA-, r~ /g'Oy I
Place of Accident, Inci<l!ent or Transaction:                Al_l~.fun,                  Pk                       ____ .                   ·--·------



RELATED CASE, IF ANY:                  /J
Case Number~ -----+-                                             Judge:                                                      Date Termmated:

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     ls this case related to1 property included in an ear lier numbered suit pendmg or within one year                        YesD                   NoD
       previously terminatea action m thts court?

2      Does this case invohte the same issue of fact or grow out of the same transaction as a prior suit                        YesD                   NoD
       pendmg or wtthm on~ year previously termmated action in this court?

3.     Does this case invol\le the validity or infringement of a patent already m suit or any earlier                           YesO                   NoD
       numbered case pendjpg or wtthm one year previously terminated act10n of this court?

4.     ls this case a second 1>r successive habeas corpus, social security appeal, or pro se civil rights                       YesD                   NoD
       case filed by the sam~ individual?                   ~

I certify that, to my knowledge, the wtthm case          D    is I      i not                    case now pending or withm one year previously termmated action in
this court except as noted iabove.

DATE                  S-3:-11__ _                                                                                                          Attorney ID # (if applzcable)


CIVIL: (Place a ..,/in one calegory only)

A.            Federal Question, Cases:                                                              iversity Jurisdiction Cases:

D      i.  Indemnity Conttact, Marine Contract, and All Other Contracts                                 Insurance Contract and Other Contracts
D      2.  FELA                                                                                         Airplane Personal Injury
D      3   Jones Act-Personal Injury                                                                    Assault, Defamation
D      4.  Antitrust                                                                                    Marine Personal Injury

B~
D
           Patent
           Labor-Managen:ient Relations
       7. Civil Rights
                                                                                            D
                                                                                            D     7.
                                                                                                        Motor Vehicle Personal Injury
                                                                                                        Other Personal Injury (Please specify)
                                                                                                        Products Liability
D      8. Habeas Corpus                                                                     D s         Products Liability -· Asbestos
                                                                                            D
8D     9. Secuntles Act(s) Cases
       10. Social Security ):lev1ew Cases
       11. All other Federal Question Cases
                                                                                                  9.    All other Diversity Cases
                                                                                                        (Please specify)

              (Please specify)



                                                                             ARBITRATION CERTIFICATION
                                                   (The effect of this certtficatzon ts to remove the case from eltgtb1lzty for arb1trat1on)

                      V) •S      fe/ 4tf""" -~,              counsel of record or pro se plaintiff, do hereby certify

              Pursuant to Local ClVll Rule 53 .2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
                ceed the sum pf $150,000.00 exclusive of interest and costs·




                                                                      ___fdu,1>rfyfW:f
                                                                          Attorney-at-Law I Pro Se Plaintiff                               Attorney ID # (if applzcable)

NOTE A tnal de novo will bi! a tnal by Jury only 1fthere has been compliance with FR C P 38

Civ 609 (512018)
         cf\l.-
       Case 5:19-cv-01933-CFK Document 1 Filed 05/03/19 Page 16 of 16

                        IS THE UNITEDSTATESDISTRICTCOL'RT
                     FOR THE EASTER.1'\J DISTRICT OF PE:sNSYLVA..1'"1A

                     CASE MANAGEMENT TRACK DESIGNATION "FOR.'1
/tf.<7fSAA ~V'tJ!lf KIVY\~                                                   CIVIL ACTION

                       v.
                                                                             NO.

In accordaince with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus - Cases brought under 28 C.S.C. § 2241 through§ 2255.                              ( )
(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                   ( )
(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )
(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )
(e) Special Management-· Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)

(t) Standard Management-· Cases that do not fall into any one of the other tracks.




Date                              C:::::~:ff-f:::Lvu
b/t:J-b~ 7-0UJO                     (,/t:J-66 7- ~{:;VJ
Telephone                           :FAX:'.'i"umber                      E-Mail Address


(Civ. 660)   10~02




                                                                                    MAY - 3 2019
